DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Examiner acknowledges the amendments dated 08/11/2022 and enters for consideration. No Claims have been cancelled nor any new claims added. Claims 1-29 remain pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 05/11/2022.

Examiner’s Note
	Claim 29 recites “A computer-readable storage medium” without explicitly reciting non-transitory medium. However, the original disclosure, in paragraph [0193], discloses “In this manner, computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory….”. Therefore, the claim does not invoke 35 USC 101 rejection having not explicitly reciting “non-transitory computer-readable storage medium”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2021/027925 A1) in view of Racape et al. (WO 2019/165343 A1).

Regarding claim 1 (Original), Liu et al. teach a method of decoding video data ([004]), the method comprising: 
generating an intra-prediction block for a current block of video data using an angular intra-prediction mode (Figs. 5A-D show the generation of the intra-prediction block pred(x′, y′) from reference samples using angular prediction mode denoted by the direction of the arrow), the angular intra-prediction mode being an upper-right angular intra-prediction mode or a lower-left angular intra-prediction mode ([0056]; Figs. 5A, 5C show diagonal top-right angular prediction mode and Figs. 5B, 5D show diagonal bottom-left angular prediction mode); 
determining a prediction direction of the angular intra-prediction mode (In P8, Table 8-8 shows the angular intra-prediction direction or angle corresponding to the mode); 
for at least one sample of the intra-prediction block for the current block: 
calculating a gradient term for the at least one sample along the intra- prediction direction (Figs. 5A-D show the angle of the intra-prediction direction that passes through reference samples in the top-right and bottom-left of the prediction block. Here the angle indication is equivalent to the gradient, because as described in P28, Section 8.c, Subsection i, IntraPredAngle is equal to the tangent value of the prediction direction, which is slope or gradient); and 
combining a value of an intra-predicted sample of the intra-prediction block at a position of the at least one sample of the intra-prediction block with the gradient term to produce a value of the at least one sample of the intra-prediction block (In P9, Equation 2-1 shows the calculation of the prediction value based on the position of the reference samples denoted by R(-1,y) and R(x,-1) and the weighting factors which are based on the prediction modes as depicted in P9, Table 2-2, wherein the intra-predicted sample block within the precited current block is denoted by pred(x′, y′) as shown in Figs. 5A-D); and 
decoding the current block using the intra-prediction block (Fig. 11B, reference numeral 2408 represents the decoder that decodes the bitstream 2402 encoded with the above mentioned angular intra-prediction mode).  
Although, Liu et al. teach angular intra-prediction direction, which may well be interpreted as gradient, but it does not explicitly teach calculating gradient value of the reference samples in order to calculate the predicted sample of the prediction block.
However, Racape et al., in the same field of endeavor (Abstract), teach a method video decoding where it teaches calculating gradient value of the reference samples in order to calculate the predicted sample of the prediction block (Racape et al.; [80]; In [89] and [97]-[99], it shows how the predicted sample of the prediction block P′(x,y) is calculated using the gradient value A(y)/D(c) as well as the reference prediction sample value P(x,y)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of position dependent intra prediction coding method to include Racape et al's usage of gradient based calculation, because the gradient based calculation results in smoothing of the intensity changes at the block boundaries which gives rise to discontinuity at the block boundary (Racape et al.; [58]).

Regarding claim 2 (Original), Liu et al. and Racape et al. teach the method of claim 1, wherein the angular intra-prediction mode comprises the upper-right angular intra-prediction mode having a mode number greater than 50 and less than 81 (Liu et al.; In P30, where the variable nScale is derived, it states that predModeIntra is greater than INTRA_ANGULAR50. On the other hand, Fig. 13, where all the directional intra-prediction modes are shown, excludes the mode 81, which means the predModeIntra is less than 81, because modes 81-83 are only used for CCLM as described in [00101]. It is also described in P36, where it states predModeIntra is greater than or equal to INTRA_ANGULAR50 and is less than INTRA_LT_CCLM).  

Regarding claim 3 (Original), Liu et al. and Racape et al. teach the method of claim 1, wherein the angular intra-prediction mode comprises the lower-right angular intra-prediction mode having a mode number less than 18 and not being 0 or 1 (Liu et al.; In P30, where the variable nScale is derived, it states that predModeIntra is less than INTRA_ANGULAR18 and is not equal to INTRA_PLANAR and is not equal to INTRA_DC, wherein Fig. 13 shows that PLANAR and DC modes are indicated by 0 and 1 respectively).  

Regarding claim 4 (Original), Liu et al. and Racape et al. teach the method of claim 1, further comprising, for the at least one sample, calculating a displacement value using an angle of the angular intra-prediction mode, wherein calculating the gradient term comprises calculating the gradient term using the displacement value (Racape et al.; [111], [61]; it teaches using an offset value which is the displacement parameter for calculating the predicted sample using gradient value).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of position dependent intra prediction coding method to include Racape et al's usage of displacement in gradient based calculation, because the gradient based calculation results in smoothing of the intensity changes at the block boundaries which gives rise to discontinuity at the block boundary (Racape et al.; [58]).

Regarding claim 5 (Original), Liu et al. and Racape et al. teach the method of claim 4, wherein d comprises the displacement value, (x,y) comprises the position of the at least one sample, and calculating the gradient term comprises: 
when the angular intra-prediction mode is the upper-right angular intra- prediction mode, calculating the gradient term as being equal to r(-1,y) - r(- 1+d,-1) (Liu et al.; Fig. 5C; For the top right block position R(x,-1) the angular prediction direction or gradient is denoted by the line with the arrow from R(-1,y) to R(x,-1) through pred(x′, y′). Therefore, the gradient line from R(-1,y) to R(x,-1) is denoted by the subtraction of the coordinates of these two points R(-1,y) - R(x,-1). As per [0055], x=x′+y′+1, therefore, gradient is equal to R(-1,y) - R(x′+y′+1,-1) or R(-1,y) - R(-1+x′+y′+2,-1) or R(-1,y) - R(-1+d,-1), where d = x′+y′+2. Since the origin is at R(-1,-1), the distance between the origin and R(x,-1) is x+1 = x′+y′+2, which is the displacement. Also note that Racape et al. in [89] teaches the gradient as R(-1,y) – R_y, where R_y is the predictor location of the reference sample R(-1,y)); or 
when the angular intra-prediction mode is the lower-left angular intra- prediction mode, calculating the gradient term as being equal to r(x,-1) - r(-1,- 1+d) (Liu et al.; Fig. 5D; For the bottom left block position R(-1,y) the angular prediction direction or gradient is denoted by the line with the arrow from R(x,-1) to R(-1,y) through pred(x′, y′). Therefore, the gradient line from R(x,-1) to R(-1,y) is denoted by the subtraction of the coordinates of these two points R(x,-1) - R(-1,y). As per [0055], y=x′+y′+1, therefore, gradient is equal to R(x,-1) - R(-1,x′+y′+1) or R(x,-1) - R(-1,-1+x′+y′+2)  or R(x,-1) - R(-1,-1+d), where d = x′+y′+2. Since the origin is at R(-1,-1), the distance between the origin and R(-1,y) is y+1 = x′+y′+2, which is the displacement. Also note that Racape et al. in [97] teaches the gradient as R(x,-1) – R_x, where R_x is the predictor location of the reference sample R(x,-1)), 
wherein r(x',y') represents a reference sample of a current picture including the current block at position (x',y'), the reference sample neighboring the current block in the current picture (Liu et al.; As shown in Fig. 5C-D, pred(x′, y′) is the sample of the current picture at position (x′, y′) within the current block).  

Regarding claim 6 (Original), Liu et al. and Racape et al. teach the method of claim 1, wherein combining comprises applying a first weight to the value of the intra-predicted sample and a second weight to the gradient term (Liu et al.; P9, Equation 2-1 shows the calculation of the prediction value based on the weighting factors wL and wT associated with the prediction modes (Table 2.2), which is a function of angular direction or gradient value of the reference samples denoted by R(-1,y) and R(x,-1) respectively and weighting factor (64 – wL - wT + wTL) associated with the intra predicted value. Also note that Racape et al. in [105] teach a first weight based on the predicted value and a second weight based on the gradient term).  

Regarding claim 7 (Original), Liu et al. and Racape et al. teach the method of claim 6, further comprising: 
when the angular intra-prediction mode is the upper-right angular intra-prediction mode, determining the first weight according to a distance between the position of the at least one sample and a position of a horizontally neighboring reference sample of a current picture including the current block (Liu et al.; Fig. 5C shows the top right reference sample R(x,-1), for which weighting factor is calculated as wT[y]=N1>>((y<<N2)>>nScale) (See P23, Section 1.a), which is a function of the distance between the prediction point of the current picture (x′,y′) and the horizontally top reference sample point as shown in Fig. 5C. Also note that Racape et al. in [105], last equation, teach that the weight wL is a function of distance R(-1,y) – R(-1,-1)); or 
when the angular intra-prediction mode is the lower-right angular intra- prediction mode, determining the first weight according to a distance between the position of the at least one sample and a position of a vertically neighboring reference sample of the current picture (Liu et al.; Fig. 5D shows the top right reference sample R(-1,y), for which weighting factor is calculated as wL[x]=N1>>((x<<N2)>>nScale) (See P23, Section 1.b), which is a function of the distance between the prediction point of the current picture (x′,y′) and the vertically left reference sample point as shown in Fig. 5D. Also note that Racape et al. in [105], last equation, shows the weight wL is a function of distance R(-1,y) – R(-1,-1), which can be written for weight wT as a function of distance R(x,-1) – R(-1,-1)).  

Regarding claim 8 (Original), Liu et al. and Racape et al. teach the method of claim 1, further comprising: 
calculating an nScale value for the current block, comprising calculating the nScale value according to Min( 2, Log2( nTbH ) - Floor( Log2( 3 * invAngle - 2 ) ) + 8 ), wherein nTbH represents a height of the current block and invAngle represents the prediction direction (Liu et al.; In P30, the equation for variable nScale is shown to be same as claimed); and 
determining that the nScale value for the current block is less than zero (Liu et al.; P40; It teaches that when nScale is less than zero, the process terminates, which means it determines that nScale could be zero).  

Regarding claim 9 (Original), Liu et al. and Racape et al. teach the method of claim 1, wherein the lower-left angular intra-prediction mode comprises a near lower-left angular intra-prediction mode having a mode number less than 18 and greater than 18-k1 (Liu et al.; Fig. 13 shows the mode numbers of all the angular intra-prediction modes, wherein the lower-left angular modes are confined between 18 and 2, which means near the lower-left angular modes are less than 18 and greater than 2, or in other words, greater than 18-k1 where k1=16), and the upper-right angular intra-prediction mode comprises a near upper-right angular intra-prediction mode having a mode number greater than 50 and less than 50+k2 (Liu et al.; Fig. 13 shows the mode numbers of all the angular intra-prediction modes, wherein the upper-right angular modes are confined between 50 and 66, which means near the upper-right angular modes are greater than 50 and less than 66, or in other words, less than 50+k2 where k2=16).  

Regarding claim 10 (Original), Liu et al. and Racape et al. teach the method of claim 9, wherein kl and k2 are fixed values (Liu et al.; Fig 13; For example, when near lower-left angular mode is 16, which is less than 18, then k1 could be any value from 3 through 16 inclusive, because 16 is greater than 18-k1. Similarly, for example, when near upper-right angular mode is 52, which is greater than 50, then k2 could be any value from 3 through 16 inclusive, because 52 is less than 50+k2. Therefore, for any particular near lower-left angular mode or near upper-right angular mode, values of k1 and k2 are fixed).  

Regarding claim 13 (Original), Liu et al. and Racape et al. teach the method of claim 1, further comprising decoding parameter set data enabling a gradient position-dependent intra-prediction (PDPC) mode for a current picture including the current block (Liu et al.; Abstract. Racape et al.; [0105]).  

Regarding claim 14 (Original), Liu et al. and Racape et al. teach the method of claim 1, wherein the current block comprises a luminance (luma) block (Liu et al.; P26, [00111], Section 5.a).  

Regarding claim 15 (Original), Liu et al. and Racape et al. teach the method of claim 1, wherein decoding the current block comprises: 
decoding a residual block for the current block (Liu et al.; P16, [0078], L1-2. Racape et al.; Fig. 2, output of 250; [50]; P9, L26-27); and 
combining the intra-prediction block with the residual block to produce a decoded version of the current block (Liu et al.; P16, [0078], L3-4. Racape et al.; Fig. 2; [51]; P9, L28-29).  

Regarding claim 16 (Original), Liu et al. and Racape et al. teach the method of claim 1, further comprising encoding the current block prior to decoding the current block, wherein encoding the current block comprises: 
calculating a residual block representing differences between the current block and the intra-prediction block (Liu et al.; P17, [0080], L9-10. Racape et al.; Fig. 1, reference numeral 110, which outputs a residual representing the difference between the current block from 102 and intra predicted block from 160); and 
encoding the residual block (Liu et al.; P17, [0082]. Racape et al.; Fig. 1, reference numeral 145, which outputs the encoded residual after transform(125) and quantization(130)).  

Regarding claim 17 (Original), Liu et al. teach a device for decoding video data ([0011]), the device comprising: 
a memory configured to store video data (Fig. 11A, reference numeral 1104); and 
one or more processors implemented in circuitry (Fig. 11A, reference numeral 1102) and configured to: 
generate an intra-prediction block for a current block of video data using an angular intra-prediction mode (Figs. 5A-D show the generation of the intra-prediction block pred(x′, y′) from reference samples using angular prediction mode denoted by the direction of the arrow), the angular intra-prediction mode being an upper-right angular intra-prediction mode or a lower-left angular intra-prediction mode ([0056]; Figs. 5A, 5C show diagonal top-right angular prediction mode and Figs. 5B, 5D show diagonal bottom-left angular prediction mode); 
determine a prediction direction of the angular intra-prediction mode (In P8, Table 8-8 shows the angular intra-prediction direction or angle corresponding to the mode); 
for at least one sample of the intra-prediction block for the current block: 
calculate a gradient term for the at least one sample along the prediction direction (Figs. 5A-D show the angle of the intra-prediction direction that passes through reference samples in the top-right and bottom-left of the prediction block. Here the angle indication is equivalent to the gradient, because as described in P28, Section 8.c, Subsection i, IntraPredAngle is equal to the tangent value of the prediction direction, which is slope or gradient); and 
combine a value of an intra-predicted sample of the intra-prediction block at a position of the at least one sample of the intra-prediction block with the gradient term to produce a value of the at least one sample of the intra-prediction block (In P9, Equation 2-1 shows the calculation of the prediction value based on the position of the reference samples denoted by R(-1,y) and R(x,-1) and the weighting factors which are based on the prediction modes as depicted in P9, Table 2-2, wherein the intra-predicted sample block within the precited current block is denoted by pred(x′, y′) as shown in Figs. 5A-D); and 
decode the current block using the intra-prediction block (Fig. 11B, reference numeral 2408 represents the decoder that decodes the bitstream 2402 encoded with the above mentioned angular intra-prediction mode).  
Although, Liu et al. teach angular intra-prediction direction, which may well be interpreted as gradient, but it does not explicitly teach calculating gradient value of the reference samples in order to calculate the predicted sample of the prediction block.
However, Racape et al., in the same field of endeavor (Abstract), teach a method video decoding where it teaches calculating gradient value of the reference samples in order to calculate the predicted sample of the prediction block (Racape et al.; [80]; In [89] and [97]-[99], it shows how the predicted sample of the prediction block P′(x,y) is calculated using the gradient value A(y)/D(c) as well as the reference prediction sample value P(x,y)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of position dependent intra prediction coding method to include Racape et al's usage of gradient based calculation, because the gradient based calculation results in smoothing of the intensity changes at the block boundaries which gives rise to discontinuity at the block boundary (Racape et al.; [58]).

Regarding claim 18 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the angular intra-prediction mode comprises the upper-right angular intra-prediction mode having a mode number greater than 50 and less than 81 (Liu et al.; In P30, where the variable nScale is derived, it states that predModeIntra is greater than INTRA_ANGULAR50. On the other hand, Fig. 13, where all the directional intra-prediction modes are shown, excludes the mode 81, which means the predModeIntra is less than 81, because modes 81-83 are only used for CCLM as described in [00101]. It is also described in P36, where it states predModeIntra is greater than or equal to INTRA_ANGULAR50 and is less than INTRA_LT_CCLM).  

Regarding claim 19 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the angular intra-prediction mode comprises the lower-right angular intra-prediction mode having a mode number less than 18 and not being 0 or 1 (Liu et al.; In P30, where the variable nScale is derived, it states that predModeIntra is less than INTRA_ANGULAR18 and is not equal to INTRA_PLANAR and is not equal to INTRA_DC, wherein Fig. 13 shows that PLANAR and DC modes are indicated by 0 and 1 respectively).  

Regarding claim 20 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the one or more processors are further configured to, for the at least one sample, calculate a displacement value using an angle of the angular intra-prediction mode, wherein the one or more processors are configured to calculate the gradient term using the displacement value (Racape et al.; [111], [61]; it teaches using an offset value which is the displacement parameter for calculating the predicted sample using gradient value).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of position dependent intra prediction coding method to include Racape et al's usage of displacement in gradient based calculation, because the gradient based calculation results in smoothing of the intensity changes at the block boundaries which gives rise to discontinuity at the block boundary (Racape et al.; [58]). 

Regarding claim 21 (Currently Amended), Liu et al. and Racape et al. teach the device of claim 20, wherein d comprises the displacement value, (x,y) comprises the position of the at least one sample, and the one or more processors are configured to calculate the gradient term according to: 
when the angular intra-prediction mode is the upper-right angular intra- prediction mode, calculate the gradient term as being equal to r(-1,y) - r(-1+d,-1) (Liu et al.; Fig. 5C; For the top right block position R(x,-1) the angular prediction direction or gradient is denoted by the line with the arrow from R(-1,y) to R(x,-1) through pred(x′, y′). Therefore, the gradient line from R(-1,y) to R(x,-1) is denoted by the subtraction of the coordinates of these two points R(-1,y) - R(x,-1). As per [0055], x=x′+y′+1, therefore, gradient is equal to R(-1,y) - R(x′+y′+1,-1) or R(-1,y) - R(-1+x′+y′+2,-1) or R(-1,y) - R(-1+d,-1), where d = x′+y′+2. Since the origin is at R(-1,-1), the distance between the origin and R(x,-1) is x+1 = x′+y′+2, which is the displacement. Also note that Racape et al. in [89] teaches the gradient as R(-1,y) – R_y, where R_y is the predictor location of the reference sample R(-1,y)); or 
when the angular intra-prediction mode is the lower-left angular intra-prediction mode, calculate the gradient term as being equal to r(x,-1) - r(-1,-1+d) (Liu et al.; Fig. 5D; For the bottom left block position R(-1,y) the angular prediction direction or gradient is denoted by the line with the arrow from R(x,-1) to R(-1,y) through pred(x′, y′). Therefore, the gradient line from R(x,-1) to R(-1,y) is denoted by the subtraction of the coordinates of these two points R(x,-1) - R(-1,y). As per [0055], y=x′+y′+1, therefore, gradient is equal to R(x,-1) - R(-1,x′+y′+1) or R(x,-1) - R(-1,-1+x′+y′+2)  or R(x,-1) - R(-1,-1+d), where d = x′+y′+2. Since the origin is at R(-1,-1), the distance between the origin and R(-1,y) is y+1 = x′+y′+2, which is the displacement. Also note that Racape et al. in [97] teaches the gradient as R(x,-1) – R_x, where R_x is the predictor location of the reference sample R(x,-1)), 
wherein r(x',y') represents a reference sample of a current picture including the current block at position (x', y'), the reference sample neighboring the current block in the current picture (Liu et al.; As shown in Fig. 5C-D, pred(x′, y′) is the sample of the current picture at position (x′, y′) within the current block).

Regarding claim 22 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the one or more processors are configured to apply a first weight to the value of the intra-predicted sample and a second weight to the gradient term (Liu et al.; P9, Equation 2-1 shows the calculation of the prediction value based on the weighting factors wL and wT associated with the prediction modes (Table 2.2), which is a function of angular direction or gradient value of the reference samples denoted by R(-1,y) and R(x,-1) respectively and weighting factor (64 – wL - wT + wTL) associated with the intra predicted value. Also note that Racape et al. in [105] teach a first weight based on the predicted value and a second weight based on the gradient term).

Regarding claim 23 (Original), Liu et al. and Racape et al. teach the device of claim 22, wherein the one or more processors are further configured to: 
when the angular intra-prediction mode is the upper-right angular intra-prediction mode, determine the first weight according to a distance between the position of the at least one sample and a position of a horizontally neighboring reference sample of a current picture including the current block (Liu et al.; Fig. 5C shows the top right reference sample R(x,-1), for which weighting factor is calculated as wT[y]=N1>>((y<<N2)>>nScale) (See P23, Section 1.a), which is a function of the distance between the prediction point of the current picture (x′,y′) and the horizontally top reference sample point as shown in Fig. 5C. Also note that Racape et al. in [105], last equation, teach that the weight wL is a function of distance R(-1,y) – R(-1,-1)); or 
when the angular intra-prediction mode is the lower-right angular intra-prediction mode, determine the first weight according to a distance between the position of the at least one sample and a position of a vertically neighboring reference sample of the current picture (Liu et al.; Fig. 5D shows the top right reference sample R(-1,y), for which weighting factor is calculated as wL[x]=N1>>((x<<N2)>>nScale) (See P23, Section 1.b), which is a function of the distance between the prediction point of the current picture (x′,y′) and the vertically left reference sample point as shown in Fig. 5D. Also note that Racape et al. in [105], last equation, shows the weight wL is a function of distance R(-1,y) – R(-1,-1), which can be written for weight wT as a function of distance R(x,-1) – R(-1,-1)).  

Regarding claim 24 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the one or more processors are further configured to: 
calculate an nScale value for the current block, comprising calculating the nScale value according to Min( 2, Log2( nTbH ) - Floor( Log2( 3 * invAngle - 2 )) + 8 ) (Liu et al.; In P30, the equation for variable nScale is shown to be same as claimed), 
wherein nTbH represents a height of the current block and invAngle represents the prediction direction; and determine that the nScale value for the current block is less than zero (Liu et al.; P40; It teaches that when nScale is less than zero, the process terminates, which means it determines that nScale could be zero).  

Regarding claim 25 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the lower-left angular intra-prediction mode comprises a near lower-left angular intra-prediction mode having a mode number less than 18 and greater than 18-k1 (Liu et al.; Fig. 13 shows the mode numbers of all the angular intra-prediction modes, wherein the lower-left angular modes are confined between 18 and 2, which means near the lower-left angular modes are less than 18 and greater than 2, or in other words, greater than 18-k1 where k1=16), and the upper-right angular intra-prediction mode comprises a near upper-right angular intra-prediction mode having a mode number greater than 50 and less than 50+k2 (Liu et al.; Fig. 13 shows the mode numbers of all the angular intra-prediction modes, wherein the upper-right angular modes are confined between 50 and 66, which means near the upper-right angular modes are greater than 50 and less than 66, or in other words, less than 50+k2 where k2=16).  

Regarding claim 26 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the one or more processors are further configured to decode parameter set data enabling a gradient position-dependent intra- prediction (PDPC) mode for a current picture including the current block (Liu et al.; Abstract. Racape et al.; [0105]).  

Regarding claim 27 (Original), Liu et al. and Racape et al. teach the device of claim 17, further comprising a display configured to display the video data (Liu et al.; P46, [00117], L7-9. Racape et al.; Fig. 13, reference numeral 1365).  

Regarding claim 28 (Original), Liu et al. and Racape et al. teach the device of claim 17, wherein the device comprises one or more of a camera, a computer (Liu et al.; [00115], L2-3), a mobile device (Liu et al.; [00118], L4-6), a broadcast receiver device, or a set-top box (Racape et al.; [0130], L13-18).  

Regarding claim 29 (Original), Liu et al. teach a computer-readable storage medium having stored thereon instructions ([0012]) that, when executed, cause processor to: 
generate an intra-prediction block for a current block of video data using an angular intra-prediction mode (Figs. 5A-D show the generation of the intra-prediction block pred(x′, y′) from reference samples using angular prediction mode denoted by the direction of the arrow), the angular intra-prediction mode being an upper-right angular intra-prediction mode or a lower-left angular intra-prediction mode ([0056]; Figs. 5A, 5C show diagonal top-right angular prediction mode and Figs. 5B, 5D show diagonal bottom-left angular prediction mode); 
determine a prediction direction of the angular intra-prediction mode (In P8, Table 8-8 shows the angular intra-prediction direction or angle corresponding to the mode); 
for at least one sample of the intra-prediction block for the current block: 
calculate a gradient term for the at least one sample along the prediction direction (Figs. 5A-D show the angle of the intra-prediction direction that passes through reference samples in the top-right and bottom-left of the prediction block. Here the angle indication is equivalent to the gradient, because as described in P28, Section 8.c, Subsection i, IntraPredAngle is equal to the tangent value of the prediction direction, which is slope or gradient); and 
combine a value of an intra-predicted sample of the intra-prediction block at a position of the at least one sample of the intra-prediction block with the gradient term to produce a value of the at least one sample of the intra-prediction block (In P9, Equation 2-1 shows the calculation of the prediction value based on the position of the reference samples denoted by R(-1,y) and R(x,-1) and the weighting factors which are based on the prediction modes as depicted in P9, Table 2-2, wherein the intra-predicted sample block within the precited current block is denoted by pred(x′, y′) as shown in Figs. 5A-D); and 
decode the current block using the intra-prediction block (Fig. 11B, reference numeral 2408 represents the decoder that decodes the bitstream 2402 encoded with the above mentioned angular intra-prediction mode).  
Although, Liu et al. teach angular intra-prediction direction, which may well be interpreted as gradient, but it does not explicitly teach calculating gradient value of the reference samples in order to calculate the predicted sample of the prediction block.
However, Racape et al., in the same field of endeavor (Abstract), teach a method video decoding where it teaches calculating gradient value of the reference samples in order to calculate the predicted sample of the prediction block (Racape et al.; [80]; In [89] and [97]-[99], it shows how the predicted sample of the prediction block P′(x,y) is calculated using the gradient value A(y)/D(c) as well as the reference prediction sample value P(x,y)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of position dependent intra prediction coding method to include Racape et al's usage of gradient based calculation, because the gradient based calculation results in smoothing of the intensity changes at the block boundaries which gives rise to discontinuity at the block boundary (Racape et al.; [58]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2021/027925 A1) in view of Racape et al. (WO 2019/165343 A1) and further in view of Lee (US PGPub 2022/0094912 A1).

Regarding claim 11 (Original), Liu et al. and Racape et al. teach the method of claim 9.
Although, Liu et al. in Fig. 13 shows the prediction modes of near top-right and near bottom-left angular prediction directions, but it does not explicitly teach calculating the k1 and k2 values based on size or quantization parameter of the block.
However, Lee, in the same field of endeavor (Abstract), teaches calculating offset values, which are analogous to the k1 and k2 values, for determining angular intra-prediction modes is based on the size of the current block (Lee; [0008]; [0380]. See also [0365]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of position dependent intra prediction coding method to include Lee's calculation of offset based on block size, because calculation of angular intra prediction modes near top-right and bottom-left reference samples using offset will reduce overhead of sending all the angular prediction modes.

Regarding claim 12 (Original), Liu et al. and Racape et al. teach the method of claim 9.
Although, Racape et al., in [0124], teach sending parameters of the video coding system using PPS and SPS header, but it does not explicitly teach sending the k1 and k2 parameters through PPS or SPS.
However, Lee, in the same field of endeavor (Abstract), teaches sending the offset parameters, which are analogous to the k1 and k2 values, in the video stream (Lee; [0380], L12-13; [0365])
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of position dependent intra prediction coding method to include Lee's calculation of offset based on block size, because calculation of angular intra prediction modes near top-right and bottom-left reference samples using offset will reduce overhead of sending all the angular prediction modes.


Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not fully persuasive.

The Examiner acknowledges amendments made in claim 21 and therefore withdraws the previously set forth objection.

The Examiner also appreciates the persuasive explanation/argument of the Applicant in P9-12 of the remark section regarding the 112(b) indefiniteness rejections of claim 5 and therefore withdraws the rejections.

The Applicant’s argument in P13-16 of the remark section regarding the rejection of claims 1-29 under 35 USC 103 are considered but they are not persuasive. The Applicant argues in view of the claim 1 rejection that “Claim 1 recites, “determining a prediction direction of the angular intra-prediction mode” and “calculating a gradient term for the at least one sample along the intra-prediction direction.” One of ordinary skill in the art would readily appreciate that, because claim 1 recites both “determining the prediction direction of the angular intra-prediction mode” and “calculating a gradient term for the at least one sample along the intra-prediction direction,” simply determining the prediction direction of the angular intra-prediction mode cannot be the same as calculating the gradient term in claim 1. If, as asserted in the Office Action, the intra-prediction direction were the same as the gradient, the gradient term would not need to be calculated, because simply determining the prediction direction would suffice to determine the gradient. Claim 1 clearly indicates that the gradient term and the intra-prediction direction are distinct.”
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, Liu et al. in P8, Table 8-8 shows the angular intra-prediction direction or angle corresponding to the intra-prediction mode, wherein paragraph P7, [0051], which refers to Table 8-8, shows how the intra-prediction angles are determined based on Eq. 8-130 from the data of Table 8-8. Therefore, Liu et al. clearly teach determining prediction direction of the angular intra-prediction mode. The Examiner did not interpret this determination as calculation of the gradient term for the sample along the intra-prediction direction. Note that, claim 5 explicitly admits the calculation of the gradient terms as “calculating the gradient term as being equal to r(-1,y) - r(- 1+d,-1)”. Liu et al. in Fig. 5C shows that for the top right block position R(x,-1) the angular prediction direction or gradient is denoted by the line with the arrow from R(-1,y) to R(x,-1) through pred(x′, y′). Therefore, the gradient line from R(-1,y) to R(x,-1) is denoted by the subtraction of the coordinates of these two points R(-1,y) - R(x,-1). As per [0055], x=x′+y′+1, therefore, gradient is equal to R(-1,y) - R(x′+y′+1,-1) or R(-1,y) - R(-1+x′+y′+2,-1) or R(-1,y) - R(-1+d,-1), where d = x′+y′+2. Since the origin is at R(-1,-1), the distance between the origin and R(x,-1) is x+1 = x′+y′+2, which is the displacement d. Therefore, it is clear that the calculation of the gradient parameter is in no way associated with the determination of the prediction direction of the angular intra-prediction mode. They are two distinct operations. Not only that, Racape et al. in [89] teaches the gradient as R(-1,y) – R_y, where R_y is the predictor location of the reference sample R(-1,y). Here is the relevant excerpts from Racape et al. citation, which clearly teaches the determination of the prediction direction of the angular intra-prediction mode and the calculation of the gradient parameter as two distinct operations - “Consider any prediction mode in the range 50 - 66, these modes are associated with positive vertical angular directions. The directions span from -90 degree to -135 degree in clockwise direction. For these modes, the reference samples on the left of the target block, i.e., R(-l,y), 0 ≤ y < H, can be predicted just like any target pixel. Considering any of these modes, let R_y denote the predictor for the reference sample R(-l,y). Now we can compute the gradient at (-1,y), 0 ≤ y < H, as Δ(y) = R(-l,y) - R_y.” Same is also taught for the x-axis coordinate in paragraph [97]. Therefore it is a clear indication that Racape et al., as well, teach the limitations that the Applicant allegedly argues that neither Liu et al. alone or in combination with Racape et al. teach.
The Applicant also argues regarding claim 5 rejection that neither Liu et al. nor Racape et al. teach the limitations. However, the Examiner already provides evidence above as to how both Liu et al. and Racape et al. teach the limitations of claim 5.

Lastly, the Applicant argues regarding claim 6 rejection that neither Liu et al. nor Racape et al. teach the limitations. 
The Examiner cannot concur with the Applicant and respectfully disagrees. Claim 6 recites “applying a first weight to the value of the intra-predicted sample and a second weight to the gradient term”. The Examiner will show that both Liu et al. and Racape et al. teach this limitation. Liu et al. in P9, [53]- [55], Equation 2-1 shows the calculation of the prediction value based on the weighting factors wL and wT associated with the prediction modes as shown in Table 2.2, which is a function of angular direction or gradient value of the reference samples denoted by R(-1,y) and R(x,-1) respectively. On the other hand, the weighting factor (64 – wL - wT + wTL) is associated with the intra predicted value pred(x,y). In addition to that, Racape et al. in [105] shows the exact equation as Equation 2-1 of Liu et al., where it teach a first weight based on the predicted values (pred(x,y)) and a second weight based on the gradient terms (R(-1,y) and R(x,-1)). Therefore, it is clear that both Liu et al. and Racape et al. teach the limitation of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “Recent Advances in Intra Prediction for the Emerging H.266/VVC Video Coding Standard” – Filippov et al., 2019 International Multi-Conference on Engineering, Computer and Information Sciences; Date of Conference: 21-27 October 2019. 
2. “Recent advances in video coding beyond the HEVC standard” - Xiaozhong Xu and Shan Liu; dx.doi.org/10.1017/ATSIP.2019.11; Publication Date: 25 Jun 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485